Case 2:10-cv-02734-CCC-MF Document 1111 Filed 12/29/20 Page 1 of 2 PageID: 62939




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY



                                                        :
                                                        : Civil Action No. 2:10-cv-02734-CCC-MF
                                                        :
                                                        : Honorable Claire C. Cecchi
                                                        :
                                                        : [PROPOSED] FINAL JUDGMENT
IN RE BIOGEN ’755 PATENT LITIGATION                     :
                                                        :
                                                        :
                                                        :
                                                        :
                                                        :
                                                        :

         A jury trial was held between plaintiff Biogen MA Inc. (“Biogen”) and defendants EMD

  Serono, Inc. and Pfizer Inc. (collectively, “Defendants”). On February 23, 2018, the jury returned

  a verdict finding that, inter alia, claims 1, 2, and 3 of Biogen’s asserted U.S. Patent No. 7,588,755

  (the “’755 patent”) are invalid as anticipated under 35 U.S.C. § 102. ECF No. 977 (unredacted

  version at ECF No. 978).

         On September 28, 2020, the U.S. Court of Appeals for the Federal Circuit entered an

  opinion “revers[ing] the district court’s grant of judgment as a matter of law of no anticipation and

  the conditional grant of a new trial on anticipation,” and “remand[ing] with instructions to reinstate

  the jury verdict on anticipation.” ECF No. 1104 at 19 (Opinion); see also ECF No. 1105

  (Judgment). On December 28, 2020, the Federal Circuit’s mandate issued pursuant to Rule 41(a)

  of the Federal Rules of Appellate Procedure. ECF No. 1109.

         Accordingly, pursuant to Rule 58 of the Federal Rules of Civil Procedure, the Court

  ORDERS and ENTERS FINAL JUDGMENT in favor of Defendants as follows:




                                                    1
Case 2:10-cv-02734-CCC-MF Document 1111 Filed 12/29/20 Page 2 of 2 PageID: 62940




         1.     In accordance with the jury verdict and the Federal Circuit’s rulings, claims 1, 2,

  and 3 of the ’755 patent are hereby adjudged invalid as anticipated under 35 U.S.C. § 102.

         2.     Pursuant to Rule 54(d) of the Federal Rules of Civil Procedure and 28 U.S.C.

  § 1920, Defendants are the prevailing parties and shall recover their costs from Biogen.

  Defendants are directed to file their Bill of Costs and Disbursements in accordance with Local

  Rule 54.1.


  So ORDERED and signed this ____ day of ________, ______.



                                                      HONORABLE CLAIRE C. CECCHI
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
